DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 1, 3, 4, 10 are amended in the reply filed on 03/17/2021; claims 5, 7-9 were previously withdrawn. 
Claims 17-20 are newly added in the reply filed on 03/17/2021.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Lee and Hong in addition to previously relied on references below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Circular part (no structure disclosed in specification or drawings) in claims 1-4.
First wafer supporting portion (appears to be on top of circular part, Fig. 4a) in claims 1-4.
Second wafer supporting portion (appears to be on top of wafer supporting table, Fig. 4a) in claim 1-4.
Supporting portion (unsure structure), in claim 15. 
Extension portion (15a, para. [0053]), in claim 18.
Protruding portion (17, push-up portion?, para. [0057]), in claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “circular part” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” or generic placeholder is modified by a word, which is ambiguous regarding whether it conveys structure or function; additionally this limitation is not defined in the specification or drawings.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere 
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 1-4, 6, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the circular part" in several parts of the claim.  It is unclear which structure (if any) is the “circular part,” as this term is not explicitly identified in the specification and no reference characters appear to define it. Examiner will interpret broadly. Additionally Claim 1 recites “circular part, which is disposed and supported by the wafer supporting table,” it is unclear if the circular part is at rest on the wafer supporting table, or if there are multiple positions, which appear to be shown in the drawings. Appropriate clarification is requested. 
Claim 3 recites, “wherein at least a part of the circular part protrudes from the second surface of the wafer supporting table and forms a push-up portion,” in the claim. It is unclear if the push-up portion is the same part as the “part of the circular part” recited in claim 1. Appropriate clarification is requested. 
Claim 10 recites, “wherein the circular part is suspended from the wafer supporting table,” in the claim. It is still unclear if this is a resting state or intended use of the apparatus or something else. The circular part is not suspended from the wafer supporting table, but rather resting on the installation part when at rest. Additionally, the first limitation appears to be a duplicate of the second limitation.  Examiner maintains 112 (b) rejection and interprets broadly.  
Claim 15 recites, “wherein, when the second wafer supporting portion is moved upward, a supporting portion which supports the wafer is changed from the first wafer supporting portion to the second wafer supporting portion,” in the claim. It is unclear if the supporting portion is the same part as the “first wafer supporting portion” or the “second wafer supporting portion” recited in claim 1. Additionally, it appears the resting 
Claim 16 recites, “wherein the first wafer supporting portion (20, Fig. 2B, Lee) is a protruding portion protruded upward from the wafer supporting table, and the second wafer supporting portion is a protruding portion protruded upward from the circular part,” in the claim. Two protruding portions are claimed, but only one exists in the specification and drawings, which is not either of the claimed limitations. See also 112 (f) interpretations. Appropriate clarification is requested. 
Claim 18 recites, “wherein an extension portion of the circular part is suspended on the wafer supporting table to support the circular part,” in the claim. The claim does not recite when the extension portion is on the wafer supporting table, thus it is not clear if it always rests in this state. Appropriate clarification is requested. 
Claim 19 recites, “wherein the wafer supporting table is configured to support the wafer,” in the claim. The claim does not recite when the wafer is on the wafer supporting table, because at rest state it does not appear to rest in this state. Appropriate clarification is requested. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0158164 to Lee.
Claim 1: Lee discloses a wafer supporting mechanism comprising: a wafer supporting table (28/24/20, Fig. 2B/2A); and a circular part (interpreted as 10/26), which is disposed on and supported by the wafer supporting table (28/24/20) and is configured to move (see para. [0044], [0056]), wherein the wafer supporting table (28/24/20) comprises a first wafer supporting portion (20 [support poles]) which is configured to transfer a wafer (100 [wafer], para. [0048-0050]), wherein the first wafer supporting portion (20) stands up from a first surface of the wafer supporting table (top of 28/24/20), which opposes a back surface of the wafer (100) to be placed (see Fig. 2A/2B), and is provided further toward an inner side than an outer peripheral edge of the wafer to be placed (see Fig. 2A/2B), 
and the circular part (10/26) comprises a second wafer supporting portion (10 [holder body]), which is positioned further toward an outer peripheral side of the wafer to 
Claim 2: Lee discloses wherein a diameter of a circle formed by the first wafer supporting portion (20, Fig. 2B/2A, Lee) is equal to or less than 97% of a diameter of the wafer to be placed (see Fig. 2B where a circle drawn around 20’s would necessarily be less than 97% of a diameter of 100).
Claim 3: Lee discloses wherein at least a part of the circular part (26 part of 10/26, Fig. 2B/2A, Lee) protrudes from the second surface of the wafer supporting table (bottom of 28/24/20) and forms a push-up portion (26).
Claim 4:
Claims 5, 7-9: (Withdrawn).
Claim 10: Lee discloses wherein the circular part (10/26, Fig. 2B, Lee) is below from the wafer supporting table (28/24/20), and when the circular part (10/26) is suspended from the wafer supporting table (28/24/20), an upper surface of the second wafer supporting portion (8/10 which is top of 10) on the wafer side is at least partially present below an upper surface of the first wafer supporting portion (top of 20) on the wafer side in a state where the circular part (10/26) is suspended from the wafer supporting table (28/24/20, see Fig. 2B).
Claim 11: Lee discloses wherein an upper surface of the second wafer supporting portion (8/10 which is top of 10) is located at least partially higher than an upper surface of the of the first wafer supporting portion (top of 20), when a film is formed on the wafer (see para. [0052]).
Claim 12: Lee discloses wherein the second wafer supporting portion (10, Fig. 2B, Lee) is located further on the outer peripheral side of the wafer than the first wafer supporting portion (20) in plan view (see Fig. 2A where 10 is located further than 20s).
Claim 13:
Claim 14: Lee discloses wherein, when the second wafer supporting portion (10, Fig. 2B, Lee) is moved upward, the second wafer supporting portion (10) supports the wafer (100, see Fig. 2B).
Claim 15: Lee discloses wherein, when the second wafer supporting portion (10, Fig. 2B, Lee) is moved upward, a supporting portion (interpreted as 10) which supports the wafer (100) is necessarily changed from the first wafer supporting portion (20) to the second wafer supporting portion (10).
Claim 16: Lee discloses wherein the first wafer supporting portion (20, Fig. 2B, Lee) is a protruding portion (20) protruded upward from the wafer supporting table (28/24/20), and the second wafer supporting portion (10) is a protruding portion (10, where 8 of 10 protrudes up) protruded upward from the circular part (10/26).
Claim 17: Lee discloses wherein the circular part (10/26, Fig. 2B, Lee) has an extension portion (outer edge portion of 10) which extends along the first surface of the wafer supporting table (28/24/20) from an outer peripheral edge toward a center of the wafer supporting table (28/24/20, see Fig. 2B).
Claim 18: Lee discloses wherein an extension portion (outer edge portion of 10) of the circular part (10/26) is suspended when on the wafer supporting table (28/24/20) to support the circular part (10/26, Fig. 2B).
Claim 19: Lee discloses wherein the wafer supporting table (28/24/20, Fig. 2B, Lee) is configured to support the wafer (100) at some point; and the circular part (10/26) has an extension portion (outer edge portion of 10) disposed on and supported by a same 
Claim 20: Lee discloses wherein the wafer supporting table (28/24/20, Fig. 2B, Lee) has a circular shape in plan view (see Fig. 2A where it is at least partially circular), the first wafer supporting portion (20) has an annular shape in plan view (see where they together have an annular shape), the circular part (10/26) has an annular shape in plan view (see Fig. 2A), and a second wafer supporting portion (10) has an annular shape in plan view (see where 8 has an annular shape, see Fig. 2A).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1-4, 10-20 above, in view of US 2011/0107970 to HONG et al. (“Hong”).
Claim 6: Le does not explicitly disclose a chemical vapor deposition apparatus comprising the wafer supporting mechanism according to Claim 1. Yet Lee discloses a film formation apparatus (para. [0035]). 
Hong teaches a chemical vapor deposition apparatus comprising a wafer supporting mechanism (para. [0009]) for the purpose of having a higher uniformity and step coverage of the thin film and allow a plurality of substrates to be processed at one time (para. [0008]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the apparatus as taught by Hong with motivation to have a higher uniformity and step coverage of the thin film and allow a plurality of substrates to be processed at one time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718